[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 193 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 194 
The Legislature at its regular session in 1927 enacted Chapter 11975, Laws of Florida, creating a Court of Crimes in certain counties of this State. Clarence Sullivan, the defendant in error, was convicted for petit larceny in the Court of Crimes of Hillsborough County, so created, and sentenced to serve sixty days in the county jail, to pay a fine of One Hundred Dollars and costs, and in default of payment of said fine to serve an additional sixty days in jail.
Subsequent to the judgment so entered, Clarence Sullivan applied for and procured a writ of habeas corpus from a member of this Court which was made returnable to the Judge of the Circuit Court of Hillsborough County. To the said writ the sheriff of said county filed his return, stating that he held the petitioner by virtue of the conviction and commitment as above stated. The petitioner then filed his motion for discharge, predicated on the sole ground that the act creating the Court of Crimes for Hillsborough County is unconstitutional and void. The Circuit Judge entered his final judgment July 7, 1927, holding said Chapter 11975, Laws of Florida, creating said Court of Crimes, unconstitutional, null and void, and discharging the petitioner, Clarence Sullivan, from custody. From that final judgment writ of error was prosecuted to this Court.
The constitutional validity of Chapter 11975, Laws of Florida, is assailed on the grounds, (1) that it trenches on the jurisdiction of the Criminal Court of Record, (2) the classification of counties in which Courts of Crimes are created is irrational, unreasonable and arbitrary, (3) provides indirectly for an additional judge for the Criminal *Page 197 
Court of Record, and (4) even if it could be done under the Constitution, the Act does not give concurrent jurisdiction of misdemeanors to the Court of Crimes with that of the Criminal Court of Record.
The answer to these questions involves an interpretation of certain of those provisions of Article V of our Constitution, relating to Criminal Courts of Record and their jurisdiction. Article V of the Constitution is better known as the judiciary article. It provides a complete scheme for the creation, organization, jurisdiction and administration of the Judicial Department of the State Government. Section 1 enumerates what courts the judicial power of the State shall be vested in. Sections 2 to 7, inclusive, and Sections 43 and 44 relate to the organization and jurisdiction of the circuit courts. Sections 16 and 17 relate to the organization and jurisdiction of county judges' courts. Sections 18 and 19 relate to the organization and jurisdiction of county courts, and Section 20 relates to referees for the trial of civil causes. Sections 21 to 23, inclusive, relate to the organization and jurisdiction of justice of the peace courts. Sections 24 to 32, inclusive, relate to the organization and jurisdiction of criminal courts of record, and Sections 39 to 41, inclusive, relate to the organization and jurisdiction of the Court of Record for Escambia County. Provision for criminal courts of record first appeared in the Constitution of 1885. The Constitution of 1838 and 1861 (for the period of the Confederacy), the Constitution of 1865, nor the Constitution of 1868, made any provision for such courts. Prior to 1885 population was both sparse and rural, crime was the exception, and means for the trial and punishment of criminals was amply provided for in the circuit and inferior courts, consequently no demand arose for criminal courts of record. When the demand did arise in 1885 they were only authorized in the "County *Page 198 
of Escambia and upon application of a majority of the registered voters in such other counties as the Legislature may deem expedient."
Those provisions of Article V relating to criminal courts of record which we are called on to interpret for the purpose of answering the questions raised in this cause are Sections 1, 24 and 25, and are as follows:
"Section 1. (As amended at general election, 1914.) The judicial power of the State shall be vested in a Supreme Court, Circuit Court, Court of Record of Escambia County, Criminal Courts, County Courts, County Judges and Justice of the Peace Courts, and such other courts or commissions as the Legislature may from time to time ordain and establish. The Legislature may prescribe the compensation of the justices and judges of the several courts, but no court heretofore established under the Constitution and the Laws of Florida shall be hereby abolished."
As originally written in the Constitution of 1885, Section 1 was as follows:
"Section 1. The judicial power of the State shall be vested in a Supreme Court, Circuit Courts, Criminal Courts, County Courts, County Judges Courts, and Justice of the Peace Courts."
"Section 24. There shall be established in the County of Escambia, and upon application of a majority of the registered voters in such other counties as the legislature may deem expedient, a Criminal Court of Record, and there shall be one judge for each of the said courts, who shall be appointed by the Governor and confirmed by the Senate, who shall hold his office for four years, and whose salary shall be One Thousand Dollars a year, the counties paying the salaries."
"Section 25. The said courts shall have jurisdiction of *Page 199 
all criminal cases not capital which shall arise in said counties respectively."
It is first contended that Chapter 11975, Acts of 1927, creating the Court of Crimes for Hillsborough County trenches on the jurisdiction of the Criminal Court of Record. Whether or not the legislature was authorized to create a court of crimes in Hillsborough County and vest it with jurisdiction to try all misdemeanors is in its last analysis determined by the scope and effect that should be given to the words, "such other courts or commissions as the legislature may from time to time ordain and establish" as used in Section 1 of Article V, defining the judicial power of the State and the words "jurisdiction of all criminal cases not capital" as used in Section 25 of Article V defining the jurisdiction of criminal courts of record.
Chapter 11975, Laws of Florida, creates a "Court of Crimes in each county in the State of Florida which alone constitutes a judicial circuit for which there is provided by law two or more resident judges and having a population of more than one hundred thousand according to the last State census." The Act further defines the jurisdiction of the said Court of Crimes, provides for a judge of said court, fixes his term and compensation, and designates who shall be sheriff, clerk and prosecuting officer thereof, and prescribes their powers and duties.
The authorization of "Such other courts or commissions as the legislature may from time to time ordain and establish" was an amendment to the Constitution adopted in 1914. This amendment had a very material effect on many sections of Article V. It repealed Section 9 in toto and modified Section 1 and Section 35 as amended in 1910, so as to enable the legislature to establish additional courts and commissions, the necessity for and the locality of such additional courts and commissions being committed to legislative discretion. In authorizing additional courts *Page 200 
and commissions said amendment necessarily authorized the legislature to prescribe and regulate the jurisdiction thereof within the limitations contained in Article V affecting the jurisdiction of courts already enumerated and established thereby. In so authorizing the legislature to prescribe and regulate the jurisdiction of such additional courts and commissions as it may ordain and establish, the said amendment necessarily modified those sections of Article V pertaining to the jurisdiction of courts. When studied and analyzed historically we do not think any other conclusions can be reached as to the effect of the 1914 amendment to Section 1 of Article V. We do not understand the words "jurisdiction of all criminal cases not capital" as used in Section 25 of Article V of the Constitution defining the jurisdiction of criminal courts of record to imply or to be equivalent to "exclusive" jurisdiction in such causes. The word "all" as used in said Section 25 clearly has reference to and limits quantity of litigation. It does not affect classification or degree of litigation.
In the terminology of the law the word jurisdiction as applied to courts has a well defined meaning and there is nothing in its inherent nature which renders it exclusive. That there are classifications in jurisdiction is as well known and understood as are the classifications of nouns, verbs and adverbs, or the classifications of trusts and corporations. Jurisdiction may be exclusive or concurrent, original, appellate or final. These classifications are frequently recognized in the Constitution and statutes of our states. An inspection of Sections 5, 11, 17, 18 and 22 of Article V dealing with the jurisdiction of various courts comprising our judicial system discloses that circuit courts and the Supreme Court have original and concurrent jurisdiction in certain matters. In other matters a like rule applies to circuit and certain inferior courts, while *Page 201 
the circuit courts have "exclusive original jurisdiction in all cases in equity, also in all cases at law, not cognizable by inferior courts, and in all cases involving the legality of any tax assessment, or toll; of the action of ejectment and of all actions involving the title or boundaries of real estate, and all criminal cases not cognizable by inferior courts; and original jurisdiction of actions of forcible entry and unlawful detainer, and of such other matter as the legislature may provide." (Section 11, Article V, Constitution.)
Jurisdiction then "is not like a grant of property which cannot have several owners at the same time." Two or more courts may have concurrent jurisdiction of the same subject matter, and the rule is well settled that when the Constitution or the statute in specific terms vests jurisdiction in any tribunal without the qualifying term "exclusive," or words of equivalent import, the legislature may in its discretion vest the like jurisdiction in another court or tribunal. Hays v. McNealy, 16 Fla. 406; State ex rel. v. Quigg, 83 Fla. 1, 90 So. 2d 695; American Railway Express Co. v. Weatherford, 86 Fla. 626,98 So. 2d 820; Delafield v. State, 2 Hill (N.Y.) 159; Courtwright v. Bear River etc. Co., 30 Cal. 573; Woods v. McCay, 33 L. R. A. 97; Johnson v. Happell, 4 Tex. 96; DeLeon v. Walters,163 Ala. 499, 50 So. 2d 934; Jones v. Reid, 3 Wash. 57, 27 P. 1067; Burks v. Walker, 25 Okla. 353; 109 P. 544; Strickland v. Seaboard Air Line Ry. Co., 112 S.C. 67, 98 S.E. 853; Higgins v. Tax Assessors, 27 R.I. 401, 63 A. 34; Terry v. State,70 Neb. 147, 110 N.W. 733; Clepper v. State, 4 Tex. 242, 7 Rawle C. L. 1068; Gottschall v. Campbell, 234 Pa. 347, 83 A. 286; Attorney General v. Scott, 52 Col. 59, 120 P. 126; Murphy v. State, 4 Ala. App. 14, 58 So. 2d 671.
A cognate question was considered by the Supreme Court of the United States in Bors v. Preston, 111 U.S. 252, 28 *Page 202 
L.Ed. 419. In this case the court was called on to construe Sections 1 and 2 of Article III of the Federal Constitution, the parts of which are pertinent to this discussion provide:
"Section 1. The judicial power of the United States shall be vested in one Supreme Court, and in such inferior courts as the Congress may from time to time ordain and establish."
"Section 2. In all cases affecting ambassadors, other public ministers and consuls, and those in which a State shall be party, the Supreme Court shall have original jurisdiction."
Discussing the scope and effect of the term "original jurisdiction" of the Supreme Court of the United States in all questions affecting ambassadors, other public ministers and consuls, as employed in Section 2 so quoted, that court held that it was in the power of Congress to vest concurrent jurisdiction of such cases in the circuit court of the United States. Ames v. Kansas, 111 U.S. 449, 28 L. Ed. 482; U.S. v. Ravors, 2 Dallas 297, 31 L. Ed. 69; Preley v. Luco, 76 Fed. 146; Gittings v. Crawford, No. 5465, Fed. Cas. U.S. v. Louisiana,123 U.S. 32, 31 L. Ed. 69.
By parity of reasoning, if it is competent for Congress to vest concurrent jurisdiction of cases affecting ambassadors and other public ministers in the Circuit Courts of the United States when the Federal Constitution vested "original jurisdiction" of such cases in the Supreme Court of the United States it would seem competent for the Legislature of Florida to vest in the court of crimes "concurrent original jurisdiction" of all cases of misdemeanors when the Constitution of Florida vested in the Criminal Court of Record "jurisdiction of all criminal cases not capital." *Page 203 
If "jurisdiction of all criminal cases not capital" as defined in Section 25 of Article V of the Constitution is equivalent to or means "exclusive" jurisdiction as petitioner contends then it is exiomatic that the same rule must apply to the jurisdiction of justice of the peace courts as defined in Section 22 and to the jurisdiction of county courts as defined in Section 18 and to the jurisdiction of county judges' courts as defined in the Section 17, and to that part of the jurisdiction of circuit courts not "exclusive" as defined in Section 11 of the same Article. If this rule determines the jurisdiction of these courts, it necessarily follows that the jurisdiction of civil courts of record as defined by Section 3310, Revised General Statutes of Florida, as amended by Chapter 8521, Acts of 1921, and possibly the jurisdiction of juvenile courts, both of which were created pursuant to Section 1 of Article V of the Constitution as amended in 1914, is largely, if not totally, invalidated. The net result of which is that no field is left for the operation of "such other courts or commissions" as may be created.
It is contended by defendant in error that since Section 1 of Article V of the Constitution does not authorize the legislature to prescribe the jurisdiction of such courts or commissions as it may ordain and establish, jurisdiction for said courts and commissions cannot be provided by vesting them with a part of the jurisdiction of the courts already designated in the Constitution and that the only effect of the 1914 amendment to Section 1 was to remove the limitations on the establishment of other additional courts as defined in Section 35 of Article V of the Constitution. It is further contended on this point that the civil court of record is one of the "inferior courts" recognized in Section 11 of Article V of the Constitution.
We do not think this contention is well grounded. The *Page 204 
power to create "such other courts or commissions as the Legislature may from time to time ordain and establish" not only removes the limitation on the establishment of additional courts as recited in Section 35 of Article V, but it necessarily implies the power to clothe said courts or commissions which may be established with jurisdiction to hear and determine such causes as may be legally presented to them, and so long as the jurisdiction of other courts named in the Constitution is not exclusive it is within the power of the Legislature to vest such courts or commissions as it may see fit to establish with jurisdiction original or concurrent with the jurisdiction of those courts recognized in the Constitution. To authorize additional courts as the exigencies of the times and conditions demand was a perfectly reasonable thing to do, but to undertake to write in the fundamental law the jurisdiction of a court or courts to be established in the next decade or the next generation in a rapidly developing commonwealth with all the varied resources of Florida was impractical if not impossible to do.
As to the scope of the term, "inferior courts," employed in Section 11 of Article V, it is sufficient to say that it had reference to any or all of those courts inferior to circuit courts provided for in the Constitution at the time of its adoption, but we think that said term may now embrace not only those originally provided for, but all those which may be established pursuant to Section 1 of Article V, as amended in 1914.
We therefore conclude that the power to create "such other courts and commissions as the Legislature may from time to time ordain and establish," was ample authority for the Legislature to provide a court of crimes in Hillsborough County and to clothe it with jurisdiction concurrent with the criminal court of record in all cases of misdemeanor, that the jurisdiction of the criminal court of *Page 205 
record in "all criminal cases not capital" as defined in Section 25 of Article V is not equivalent to or co-ordinate with "exclusive" jurisdiction in such cases, and that the Act brought in question does not take away or attempt to take away any power from the criminal court of record vested in it by the Constitution.
But it is contended by defendant in error that even if it could be done constitutionally, Chapter 11975, Acts of 1927, not only fails completely to vest concurrent jurisdiction in all cases of misdemeanor in the court of crimes and the criminal court of record, but that it is so contradictory in its terms that it destroys any basis for concurrent jurisdiction as to said causes in said courts. This contention is predicated on the showing that after defining the jurisdiction of the court of crimes the Act provides that the clerk of said court shall transfer to the docket of the court of crimes all cases of misdemeanors pending in the criminal court of record, and that thereafter the county solicitor shall file all informations in the criminal court of record and they shall immediately be transferred to the docket of the court of crimes, thus removing jurisdiction of misdemeanors from the criminal court of record contrary to Section 25 of Article V of the Constitution.
The predicate for this contention is embraced in Section 1 and 12 of Chapter 11975, Acts of 1927. Section 1 of said Act defining the jurisdiction of the court of crimes provides that "the said court shall have concurrent original jurisdiction with the criminal court of record of said county in all cases of misdemeanors." Section 1 further provides that "the county solicitor of such county shall be the prosecuting officer of said court of crimes, and the prosecutions in said court shall be by information filed by the county solicitor of such county; such information to be filed in the criminal court of record of said county and *Page 206 
immediately transferred by the clerk of said court to the court of crimes and docketed in a separate docket to be kept for that purpose." Section 12 of the Act provides that "immediately upon the establishment of a court of crimes in any county the clerk of the criminal court of record of such county shall cause to be transferred to and docketed in the said court of crimes all cases of misdemeanors pending in such criminal court of record."
The words "shall have concurrent original jurisdiction with the criminal court of record in all cases of misdemeanors" determines the jurisdiction of the court of crimes. The fact that the clerk of the criminal court of record is required to transfer to the docket of the court of crimes all information for misdemeanors pending in said court at the time of the creation of the court of crimes or which may thereafter be brought therein in no way disturbs the jurisdiction of the criminal court of record. Its jurisdiction is retained until the cause is finally disposed of, and while we do not decide that question, it may be that the judge of the criminal court of record can take up and try causes pending in the court of crimes. The court of crimes is a separate and distinct institution, though in a sense it may be said to be an arm or auxiliary of the criminal court of record. In the same sense may the civil court of record be an arm or auxiliary of the circuit court. The jurisdiction of the court of crimes and the criminal court of record is concurrent as to misdemeanors, they have the same clerk, sheriff, prosecuting attorney, methods of procedure in the disposition of causes, and the same number of terms of court in each year. These objections may go to the structure and administration of the Act creating the court of crimes, but they will not affect the constitutional validity of it if the substance of the entire Act fully reveals a purpose that can be administered. *Page 207 
It cannot be said that Chapter 11975 is artistically drawn. It is, in fact, materially lacking in the attributes of good draughtmanship, but this does not render it invalid if there can be gleaned from the whole body of the Act a clear, definite legislative intent. In statutory construction, legislative intent is the pole star by which we must be guided and this intent must be given effect even though it may appear to contradict the strict letter of the statute and well settled canons of construction. The primary purpose designated should determine the force and effect of the words used in the Act and no literal interpretation should be given that leads to an unreasonable or ridiculous conclusion or a purpose not designed by the law-makers. Davis v. Florida Power Co., 64 Fla. 246, 60 So. 2d 759; Willis v. Special Road  Bridge District, 73 Fla. 446, 74 So. 2d 495; State ex rel. Luning v. Johnson, 71 Fla. 363, 72 So. 2d 477; Curry v. Lehman, 55 Fla. 847, 47 So. 2d 18; Payne v. Payne, 82 Fla. 219, 89 So. 2d 538; Axtell v. Smedley  Rogers Hardware Co., 59 Fla. 431, 52 So. 2d 710.
It is next contended that the basis for classification of counties in which courts of crimes are created is irrational, unreasonable and arbitrary.
Chapter 11975 creates a "court of crimes in each county of the State of Florida which alone constitutes a judicial circuit for which there is provided by law two or more resident circuit judges and having a population of more than 100,000 according to the last State census."
We do not think this provision of the Act subject to the assault made on it. It was admitted at the bar that if a court of crimes could be legally created it was competent for the legislature to create such court in Hillsborough county or in any other county of the State. The constitutional authority for courts of crimes as provided in Section 1 of Article V has been fully covered in this opinion *Page 208 
and will not be further discussed here. It is well known that we have judicial circuits of a single county with two or more circuit judges. Population is also recognized by law as a reasonable basis for classification. If it is competent for the legislature to create by general or special law a court of crimes in any county of the State then it must be competent to create them in such counties as compose a judicial circuit having two or more judges and a population of more than 100,000.
In this holding we are mindful of the fact that classifications adopted by the legislature cannot be arbitrary or unreasonable; they must bear some just relation to the Act and the subject regulated, but the question of classification becomes unimportant in this case because the power to create additional courts or commissions is exclusively a legislative discretion and there is no showing here of an abuse of this discretion.
It is last contended that Chapter 11975 in effect creates an additional judge for the criminal court of record contrary to the provisions of Section 24 of Article V of the Constitution.
This contention is based upon that part of Section 24 of Article V authorizing the creation of the criminal courts of record which provides that "there shall be one judge for each of said courts" and the further fact that the clerk, sheriff, prosecuting attorney, procedure and jurisdiction as to misdemeanors was the same in the court of crimes as in the criminal court of record. What has been said in this opinion on the subject of courts and their jurisdiction is a complete answer to this question. We might add, however, that Article V of the Constitution as originally adopted prescribed a hard and fast rule for the organization of the judicial department of the State government. The courts composing said department and their jurisdiction *Page 209 
were specifically set out. The 1914 amendment to Section 1 relaxed the terms of Article V and vested in the legislature power to create additional courts and commissions, to aid or supplement those already provided when the need for them was pressing. We cannot conceive of a court without a judge and jurisdiction to hear and determine matters properly presented to it. A judge and jurisdiction are in other words the necessary legal prerequisites to constitute a court, and stripped of them it would be a nonentity. The power, therefore, to create a court necessarily implies the power to clothe it with jurisdiction and provide for the appointment or election of a judge to exercise that jurisdiction.
If the jurisdiction of the criminal court of record was "exclusive" as to all criminal cases not capital and Section 1 of Article V had remained as originally incorporated in the Constitution, this case might be ruled by the doctrine announced in State v. Butler, 70 Fla. 102, 69 So. 2d 771, but since the jurisdiction of criminal cases not capital is not exclusive in the criminal court of record and the amendment to Section 1 of Article V authorizes "such other courts and commissions as the legislature may from time to time ordain and establish," we do not think the rule announced in State v. Butler, supra, has any influence on this case.
We have given careful consideration to all the questions raised and in doing this our labor has been greatly lightened by very able briefs and argument of counsel on both sides. Our conclusion is that the presumptions in favor of the validity of the Act assaulted have not been overcome. One seeking to strike down an Act of the legislature is in the outset confronted with the presumption that it is valid, that all doubts as to its constitutionality must be resolved in *Page 210 
favor of its validity and that the terms of the Act must be construed to effect the legislative intent if that be possible.
These presumptions abide with every legislative Act till overcome and not having been successfully assaulted we think Chapter 11975, Acts of 1927, was a lawful exercise of the power vested in the legislature by Section 1 of Article V of the Constitution so the judgment below is reversed and the petitioner is ordered remanded.
Reversed.
WHITFIELD, P. J., STRUM, BROWN AND BUFORD, J. J., concur.
ELLIS, C. J., dissents.